 



Exhibit 10.19

STOCK APPRECIATION RIGHTS GRANT AGREEMENT
     STOCK APPRECIATION RIGHTS AGREEMENT (this “SAR Agreement”) made as of the
date specified on Annex A attached hereto (the “Grant Date”), between R.H.
Donnelley Corporation, a Delaware corporation (the “Company”), and the
undersigned individual (the “Participant”), pursuant to the R.H. Donnelley
Corporation 2005 Stock Award and Incentive Plan (as may be amended from time to
time, the “2005 Plan”), a copy of which you may access electronically on the RHD
Intranet under “Human Resources”. Unless otherwise defined herein, the terms
defined in the 2005 Plan shall have the same defined meanings in this SAR
Agreement.
     In consideration of the mutual covenants hereinafter set forth and for
other good and valuable consideration, the validity and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound
hereunder, agree as follows:
     1. Grant of SAR. The Company hereby grants to the Participant the right to
receive the aggregate dollar value of appreciation (collectively,
“Appreciation") in the Fair Market Value of the Company’s Common Stock on the
number of shares (the “Granted Shares") specified on Annex A, computed as the
difference between (a) the aggregate Fair Market Value of the Granted Shares on
the Grant Date (the “Grant Price") and (b) the aggregate Fair Market Value of
the Granted Shares on the Exercise Date (as defined below) (the “Appreciation
Price"). This grant shall be referred to as the SAR. Such Appreciation shall be
payable only in Paid Shares (as defined below). This SAR is in all respects
limited and conditioned as hereinafter provided, and is subject to the terms and
conditions of the 2005 Plan (which terms and conditions are and automatically
shall be incorporated herein by reference and made a part hereof and shall
control in the event of any conflict with any terms of this SAR Agreement).
     2. Term. Unless earlier terminated pursuant to the 2005 Plan or this SAR
Agreement, this SAR shall expire on the expiration date specified on Annex A
(the “Expiration Date”), which is the seventh anniversary of the Grant Date.
This SAR shall not be exercisable on or after the Expiration Date.
     3. Exercise of SAR. Unless otherwise specified on Annex A, this SAR may be
exercised in three equal installments of the Shares on each of the first three
anniversaries of the Grant Date, so that this SAR shall be exercisable as to all
Shares on the last such anniversary. Any portion of this SAR that becomes
exercisable in accordance with the foregoing shall remain exercisable, subject
to the 2005 Plan or this SAR Agreement (including without limitation Paragraph
8), until the Expiration Date or until other termination of this SAR in
accordance with the 2005 Plan. Prior to the exercise of this SAR and delivery of
the resulting Shares, the Participant shall not have any rights of a stockholder
with respect to this SAR or the Shares subject to this SAR.
     4. Method of Exercising SAR.
     (a) Subject to the terms and conditions of the 2005 Plan and this SAR
Agreement, this SAR may be exercised upon written notice to the Company at its
principal office, which is currently located at 1001 Winstead Drive, Cary, NC,
27513. Such notice (a suggested form of which is attached as Annex B) shall
state the Participant’s election to exercise this SAR and the number of Granted
Shares with respect to which it is being exercised, and shall be signed by the
Participant (or permitted assignee or legal representative).

1



--------------------------------------------------------------------------------



 



     (b) Upon receipt of such notice, the Company, as promptly as practicable,
shall deliver or cause to be delivered a certificate or certificates
representing (a) such number of Shares calculated by dividing (i) the portion of
the Appreciation (including all) applicable to the number of Granted Shares to
which this SAR is so exercised by (ii) the Fair Market Value of R. H. Donnelley
Common Stock on the date such notice was received by the Company (the “Exercise
Date"), less (b) any shares withheld to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to this SAR, as specified
in paragraph 10 (the sum of (a) less (b) being referred to herein as the “Paid
Shares"). The certificate or certificates for the number of Paid Shares so
determined shall be registered in the name of the person or persons so
exercising this SAR (or, if this SAR shall be exercised by the Participant and
if the Participant shall so request in the notice exercising this SAR, shall be
registered in the name of the Participant and the Participant’s spouse, jointly,
with right of survivorship or a trust established by the Participant for estate
planning purposes) and shall be delivered as provided above to or upon the
written order of the person or persons exercising this SAR. In the event this
SAR is exercised by any person or persons after the legal disability or death of
the Participant, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise this SAR. All Paid Shares that shall
be delivered upon the exercise of this SAR as provided herein shall be fully
paid and non-assessable by the Company.
     5. Shares to be Purchased for Investment. In the event the offer and sale
of Shares subject to this SAR are not covered by a then effective registration
statement under the Securities Act of 1933, as amended (the “Securities Act”),
the Company may require as a condition to any exercise of this SAR that the
Participant (or other person entitled to exercise this SAR) deliver to the
Company an investment representation statement, as well as any other
documentation or information as the Committee shall reasonably request. The
Company shall be entitled to restrict the transferability of the Shares issued
upon any such exercise to the extent necessary to avoid a risk of violation of
the Securities Act or of any state laws or regulations. Such restrictions may,
at the discretion of the Company, be noted or set forth in full on the Share
certificates issued upon exercise of this SAR.
     6. Non-Transferability of SAR; Forfeiture.
     (a) Neither this SAR nor the Granted Shares subject thereto shall be
pledged, hypothecated or otherwise encumbered or subject to any lien, obligation
or liability of the Participant to any party (other than the Company or its
subsidiary or affiliate), or assigned or transferred by the Participant, other
than by will or the laws of descent and distribution or to a Beneficiary upon
the death of the Participant, and during the lifetime of the Participant, this
SAR shall be exercisable only by the Participant or his or her guardian or legal
representative, except that this SAR may be transferred to one or more
transferees during the lifetime of the Participant and may be exercised by such
transferees in accordance with the terms of this SAR, but only if and to the
extent such transfers are permitted by the Committee, subject to any terms and
conditions which the Committee may impose thereon (including limitations the
Committee may deem appropriate in order that offers and sales of Shares will
meet applicable requirements of registration forms under the Securities Act
specified by the Securities and Exchange Commission). A Beneficiary, transferee
or other person claiming any rights under the 2005 Plan from or through the
Participant shall be subject to all terms and conditions of the 2005 Plan and
this SAR Agreement, except as otherwise determined by the Committee, and to any
additional terms and conditions deemed necessary or appropriate by the
Committee.

2



--------------------------------------------------------------------------------



 



     (b) This SAR, any Shares delivered hereunder and any gains realized upon
exercise of this SAR are subject to forfeiture under certain circumstances in
accordance with Section 11 of the 2005 Plan.
     7. Termination of Employment.
     (a) Exercisability Upon Termination by Death, Disability or Retirement. If
the Participant’s employment by the Company or any subsidiary or affiliate
terminates by reason of death, Disability (as defined below) or Retirement (as
defined below), this SAR may be exercised until the earlier to occur of one year
after the date of such termination or the Expiration Date, to the full extent of
this SAR, regardless of the extent to which it was exercisable at the time of
such death, Disability or Retirement; provided, however, that in the event of
Early Retirement (as defined below), the entire vested portion and 50% of any
unvested portion of this SAR shall be exercisable during such period. Upon
expiration of any such post-termination exercise period, this SAR shall
terminate.
     (b) Effect of Other Termination. Unless otherwise determined by the
Committee, if the Participant’s employment by the Company or any subsidiary or
affiliate terminates for any reason, other than death, Disability or Retirement
or for Cause, this SAR shall be exercisable during the period of 90 days after
such termination or until the Expiration Date, whichever period is shorter, but
only to the extent to which this SAR was exercisable at the time of such
termination. If such termination is for Cause, then this SAR shall terminate
upon such termination, unless otherwise determined by the Committee. Upon
expiration of any such post-termination exercise period, this SAR shall
terminate.
     (c) Definitions. The term “Disability” shall have the meaning defined for
such term in the long-term disability plan of the Company, as in effect from
time to time, and the term “Retirement” shall mean your termination after your
attaining (i) age 50 years with 20 years of service with the Company or any of
its subsidiaries or affiliates (“Early Retirement”), (ii) age 55 years with 10
years of service with the Company or any of its subsidiaries or affiliates or
(iii) age 65 years without regard to years of such service.
     8. Change in Control. Notwithstanding Section 10 of the 2005 Plan, upon a
Change in Control, this SAR shall terminate automatically with respect to all
unvested Shares covered by this SAR at that time and the Participant shall be
entitled to an amount of cash equal to the excess of the Change in Control Price
over the Grant Price, multiplied by the number of unvested Shares covered by
this SAR, and all vested Shares covered by this SAR shall remain subject to and
governed by Section 10 of the Plan. In addition, any and all performance
conditions specified herein shall automatically be deemed satisfied with respect
to all Shares covered by this SAR at the greater (more favorable to Participant)
of (a) the performance required to achieve the target award at 100% or
(b) performance to date assuming it would have continued at the same level over
the remainder of the performance period. Notwithstanding the foregoing, the
transactions contemplated by that certain Preferred Stock and Warrant Purchase
Agreement, dated as of September 21, 2002, by and among the Company and the
investors listed therein (as amended and supplemented to date and from time to
time, the “Preferred Stock and Warrant Purchase Agreement”), including, without
limitation, the initial issuance of the Preferred Shares and the Warrants (each
as defined in the Preferred Stock and Warrant Purchase Agreement) and any other
issuances or other matters provided therein, shall not constitute a Change in
Control as defined in Section 10(c) of the 2005 Plan.

3



--------------------------------------------------------------------------------



 



     9. No Guarantee of Continued Employment or Other Service. THE PARTICIPANT
ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO PARAGRAPH 3 IS
EARNED ONLY BY CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY (NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED THIS SAR OR ACQUIRING SHARES HEREUNDER).
THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS SAR AGREEMENT AND THE
VESTING PROVISIONS SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED EMPLOYMENT FOR THE VESTING PERIOD, FOR ANY PERIOD OR AT
ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT TO
TERMINATE OR THE COMPANY’S RIGHT TO TERMINATE THE PARTICIPANT AT ANY TIME, WITH
OR WITHOUT CAUSE.
     10. Withholding. The Company and any subsidiary or affiliate is authorized
to withhold from the distribution of Paid Shares relating to this SAR, amounts
of withholding and other taxes due or potentially payable in connection with any
transaction involving this SAR, and to take such other action as the Committee
may deem advisable to enable the Company and the Participant to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to this SAR. This authority shall include authority to withhold or
receive Stock or other property and to make cash payments in respect thereof in
satisfaction of a Participant’s withholding obligations, either on a mandatory
or elective basis in the discretion of the Committee. Notwithstanding any
provision in the 2005 Plan to the contrary, only the minimum amount of Stock
deliverable in connection with this SAR necessary to satisfy statutory
withholding requirements will be withheld.
     11. Governing Law; Entire Agreement; SAR Surrender.
     (a) The validity, construction and effect of this SAR Agreement shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law, and applicable provisions of federal
law.
     (b) The 2005 Plan and this SAR Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof. Any modification of this
SAR Agreement must be in writing signed by the Company (oral statements by any
person cannot modify this SAR Agreement). Decisions of the Committee with
respect to the administration and interpretation of the 2005 Plan and this SAR
Agreement shall be final, conclusive and binding on all persons interested
therein.
     (c) As a condition to the right to exercise this SAR, the Participant must
not have theretofore delivered to the Company a written document signed by the
Participant surrendering the SAR to the Company.
IN WITNESS WHEREOF, the Company has caused this SAR Agreement to be duly
executed by its duly authorized officers and the Participant has executed this
SAR Agreement, each on Annex A, as of the Grant Date.

4